     Case: 2:20-cv-04745-SDM-KAJ Doc #: 3 Filed: 09/23/20 Page: 1 of 8 PAGEID #: 22




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


JOSEPH M. ANGELO, JR.,
                                                       Case No. 2:20-cv-4745
         Plaintiff,                                    Judge Sarah D. Morrison
                                                       Magistrate Judge Kimberly A. Jolson
         v.

MUSKINGUM COUNTY CHILD
PROTECTIVE SERVICES, et al.,

         Defendants.


                      REPORT AND RECOMMENDATION AND ORDER

         This matter is before the Court on Plaintiff’s Motion for Leave to Proceed in forma

pauperis (Doc. 1). Plaintiff’s request to proceed in forma pauperis is GRANTED. All judicial

officers who render services in this action shall do so as if the costs had been prepaid. 28 U.S.C.

§ 1915(a). Furthermore, having performed an initial screen and for the reasons that follow, it is

RECOMMENDED that the Court DISMISS Plaintiff’s Complaint (Doc. 1-1).

I.       LEGAL STANDARD

         Because Plaintiff is proceeding in forma pauperis, the Court must dismiss the Complaint,

or any portion of it, that is frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§ 1915(e)(2). Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to set forth

“a short and plain statement of the claim showing that the pleader is entitled to relief.” In reviewing

his Complaint, the Court must construe it in favor of Plaintiff, accept all well-pleaded factual

allegations as true, and evaluate whether it contains “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial
  Case: 2:20-cv-04745-SDM-KAJ Doc #: 3 Filed: 09/23/20 Page: 2 of 8 PAGEID #: 23




plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citing Twombly, 550 U.S. at 556). On the other hand, a complaint that consists of

“labels and conclusions” or “a formulaic recitation of the elements of a cause of action” is

insufficient. Id. (quoting Twombly, 550 U.S. at 555). Although pro se complaints are to be

construed liberally, Haines v. Kerner, 404 U.S. 519, 520 (1972), “basic pleading essentials” are

still required, Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989).

II.     BACKGROUND

        Plaintiff has brought suit against Defendants Muskingum County Child Protective

Services, Judge Eric Martin of Muskingum County Juvenile Court/Muskingum County Juvenile

Court, and the Zanesville Police Department. (Doc. 1-1). While not entirely clear, Plaintiff’s

allegations appear to relate to having lost custody of his young daughter in January 2019. (Id. at

4). Specifically, he alleges that “his daughter was taken into custody without proper notification

being made and nearly 19 hours later was alleged to be abused, dependent, or neglected[,]” and

that “defendants falsified documents, unlawfully imprisoned the plaintiff, failed to meet FOIA

requirements, and conspired against the rights of several individuals involved.” (Id.). For relief,

he asks that his child “be immediately returned to his custody,” as well as $750,000 in damages.

(Id. at 5).

        A related state criminal proceeding provides relevant context. On January 31, 2019,

Defendant Zanesville Police Department responded to a domestic disturbance at Plaintiff’s

residence. Zanesville v. Angelo, No. CT 2019-0057, 2020 WL 1624323, at *1 (Ohio Ct. App. Mar.

23, 2020). Based on his investigation at the scene, Patrolman Preston Curtis determined that

Plaintiff and his wife got into a physical altercation when Plaintiff tried to leave their home with



                                                 2
  Case: 2:20-cv-04745-SDM-KAJ Doc #: 3 Filed: 09/23/20 Page: 3 of 8 PAGEID #: 24




the couple’s baby. Id. Witnesses informed Patrolman Curtis that “it looked like the baby was

being treated like a wishbone, being pulled in different directions.” Id.

          Plaintiff and his wife were both arrested and tested positive for methamphetamine. Id. at

*2. As a result of their arrest, Defendant Muskingum County Child Protective Services removed

the children from their home “pursuant to Juvenile Rule 6.” Id. After a bench trial, Plaintiff was

convicted of child endangerment, a first-degree misdemeanor. Id. at *1.

   III.      DISCUSSION

          Even giving Plaintiff every benefit of the doubt, this case cannot proceed.             The

Undersigned explains why below.

          A. The Rooker-Feldman Doctrine

          Although the Court is doing a bit of guesswork, it appears that Plaintiff is attacking state-

court judgments concerning the custody of his child. (See generally Doc. 1-1). This Court does

not have jurisdiction to review state-court judgments. Only the United States Supreme Court has

jurisdiction to review a case litigated and decided in a state court. See Gotfried v. Med. Planning

Servs., 142 F.3d 326, 330 (6th Cir. 1998). Under the Rooker-Feldman doctrine, a litigant cannot

collaterally attack a state court judgment by filing a civil rights complaint. D.C. Court of Appeals

v. Feldman, 460 U.S. 462, 486, (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923);

Ritter v. Ross, 992 F.2d 750, 754 (7th Cir. 1993). Accordingly, to the extent Plaintiff seeks relief

from state court judgments in this Court, those claims are barred under the Rooker-Feldman

doctrine and must be dismissed as a result. See, e.g., Carpenter Jenkins v. Scotta, No. 17-11781,

2019 WL 5680344, at *5 (E.D. Mich. Aug. 20, 2019), report and recommendation adopted, No.

2:17-CV-11781, 2019 WL 4686474 (E.D. Mich. Sept. 26, 2019) (“[T]o the extent that [plaintiff]




                                                   3
  Case: 2:20-cv-04745-SDM-KAJ Doc #: 3 Filed: 09/23/20 Page: 4 of 8 PAGEID #: 25




seeks a federal review and reversal of the state court termination of parental rights and custody of

the minor children, dismissal of the claims under the Rooker-Feldman doctrine is appropriate.”).

       B. Immunity

       Additionally, Defendants Judge Eric Martin and Muskingum County Juvenile Court are

immune from suit. To begin, judicial immunity shields judges and other public officers “from

undue interference with their duties and from potentially disabling threats of liability.” Harlow v.

Fitzgerald, 457 U.S. 800, 806 (1982). “Like other forms of official immunity, judicial immunity

is an immunity from suit, not just from ultimate assessment of damages.” Mireles v. Waco,

502 U.S. 9, 11 (1991). Judicial immunity is overcome only if the actions taken were not in the

judge’s judicial capacity and if the actions were taken in absence of all jurisdiction. Id. at 11–12.

Because Plaintiff has not pled facts suggesting that those circumstances apply here, Judge Martin

is entitled to judicial immunity.       See, e.g., Carpenter Jenkins, 2019 WL 5680344, at

*7 (recommending plaintiff’s claims against state court judges be dismissed where the complaint

did “not suggest that actions taken by these defendants involve[d] anything other than the

performance of judicial functions”).

       Moreover, to the extent that Plaintiff has brought suit against Muskingum County Juvenile

Court, this Defendant, too, is immune from suit although for a different reason.            “It is a

fundamental principle of our federalism that the Eleventh Amendment bars suit against a state or

one of its agencies in federal court without its consent.” Salt Lick Bancorp v. FDIC, 187 F. App’x

428, 442 (6th Cir. 2006). This is true regardless of the relief sought. Pennhurst State Sch. & Hosp.

v. Halderman, 465 U.S. 89, 100 (1964). The State of Ohio has not constitutionally nor statutorily

waived its Eleventh Amendment immunity in the federal courts. See Latham v. Office of Atty.

Gen. of State of Ohio, 395 F.3d 261, 270 (6th Cir. 2005); Johns v. Supreme Court of Ohio, 753 F.2d



                                                 4
  Case: 2:20-cv-04745-SDM-KAJ Doc #: 3 Filed: 09/23/20 Page: 5 of 8 PAGEID #: 26




524, 527 (6th Cir. 1985); State of Ohio v. Madeline Marie Nursing Homes No. 1 & No. 2, 694 F.2d

449, 464 (6th Cir. 1982). These Defendants are immune from liability as a result. See, e.g.,

Northrop v. Muskingum Cty. Juvenile Court, No. 2:19-CV-558, 2019 WL 1002950, at *2 (S.D.

Ohio Mar. 1, 2019), report and recommendation adopted sub nom. Northrop v. Muskingum Cty.

Juvenile Court, No. 2:19-CV-558, 2019 WL 1597866 (S.D. Ohio Apr. 15, 2019) (recommending

plaintiff’s claims against Muskingum County Juvenile Court be dismissed “because it is an arm of

the State and thus immune from suit”).

       C. Failure to State a Claim

       Further, even construing the Complaint liberally, Plaintiff has not pled enough against any

of the Defendants to state a claim upon which relief may be granted. Plaintiff’s Complaint is

comprised of legal conclusions couched as factual allegations. (See, e.g., Doc. 1-1 at 5 (“After

relocating to Ohio (late 2018) his child was taken into custody for reasons said to be directly related

to the mother of the child. The infringement upon the civil liberties of life have proven to be

unlawful and unjust after deliberate ignorance to established rights has been displayed.

Discriminating against any human for medically related reasons raises a question of morals,

however, to simultaneously fault or discriminate against an individual for merely treating those

medically related reasons is unconstitutional and inhumane.”). Based on these allegations, and

other like them, there is insufficient factual content for the Court “to draw the reasonable inference

that [Defendants are] liable for the misconduct alleged,” Iqbal, 556 U.S. at 678 (2009) (citing

Twombly, 550 U.S. at 556).

       Plaintiff fails to state a claim against Defendant Zanesville Police Department for another

reason. “A municipality may not be held liable under § 1983 on a respondeat superior theory—in

other words, solely because it employs a tortfeasor.” Jackson v. City of Cleveland, 925 F.3d 793,



                                                  5
  Case: 2:20-cv-04745-SDM-KAJ Doc #: 3 Filed: 09/23/20 Page: 6 of 8 PAGEID #: 27




828 (6th Cir. 2019) (citation and quotations omitted). “Instead, a plaintiff must show that through

its deliberate conduct, the municipality was the moving force behind the injury alleged.” Id.

(citation and quotations omitted). “A plaintiff does this by showing that the municipality had a

‘policy or custom’ that caused the violation of his rights.” Id. (quoting Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 690 (1978)).         Plaintiff does not allege Defendant Zanesville Police

Department’s customs or policies were the moving force behind his alleged injuries. And absent

such allegations, Plaintiff has failed to state a claim against it.

        D. Domestic Relations Jurisdiction

        Finally, the Undersigned reads Plaintiff’s Complaint as pertaining to matters of domestic

relations. Long ago, the United States Supreme Court proclaimed that “[t]he whole subject of the

domestic relations of husband and wife, parent and child, belongs to the laws of the states and not

to the laws of the United States.” In re Burrus, 136 U.S. 586 (1890). Relatively recently, the Sixth

Circuit clarified that this rule applies to cases only where the plaintiff “positively sues in federal

court for divorce, alimony, or child custody, or seeks to modify or interpret an existing divorce,

alimony, or child-custody decree.” Chevalier v. Estate of Barnhart, 803 F.3d 789, 795–96 (6th

Cir. 2015) (quotation marks and citation omitted) (noting that federal courts may handle matters

alleging, for example, the commission of torts or breach of contract “even if the matter involves

married or once-married parties”). “When analyzing the applicability of the domestic-relations

exception, we must focus on the remedy that the plaintiff seeks: Does the plaintiff seek an issuance

or modification or enforcement of a divorce, alimony, or child-custody decree?” Id. at 797.

        The answer to that question here is yes. For relief, Plaintiff requests that his child “be

immediately returned to his custody.” (Doc. 1-1 at 5). This Court is, therefore, “powerless to

address” Plaintiff’s claims as they pertain “to the custody of [his] minor child.” Chandler v. Mich.,



                                                    6
  Case: 2:20-cv-04745-SDM-KAJ Doc #: 3 Filed: 09/23/20 Page: 7 of 8 PAGEID #: 28




No. 1:18-CV-1289, 2019 WL 456274, at *2 (W.D. Mich. Jan. 8, 2019), report and

recommendation adopted, No. 1:18-CV-1289, 2019 WL 451100 (W.D. Mich. Feb. 5, 2019); see

also Carpenter Jenkins, 2019 WL 5680344, at *6 (recommending dismissal where plaintiff

requested the return of her child and the reinstatement of her parental rights, “i.e., issuance or

modification of a child custody decree”).

        What about Plaintiff’s request for monetary damages? Potentially, that might not require

the Court to seek an issuance, modify, or enforce a child-custody decree. And, if you give Plaintiff

every benefit of the doubt (and then some), his Complaint could be read to assert that Defendants

violated his fundamental right to familial integrity and to the care, custody, and control of his child.

(See Doc. 1-1 at 4 (alleging that Defendants deprived him of his “fundamental right[] to … have a

meaningful relationship with his child”)). But that assertion suffers from the same problem as the

rest of his Complaint: Plaintiff offers no factual allegations to support it. Any possible claim for

monetary damages fails as a result. See, e.g., Peterson v. Rice, No. 16-2812-JDT-TMP, 2017 WL

1289457, at *3 (W.D. Tenn. Mar. 9, 2017), report and recommendation adopted, No. 16-2812-

STA-TMP, 2017 WL 1288933 (W.D. Tenn. Apr. 6, 2017) (rejecting Fourteenth Amendment Due

Process claim because “the complaint does not contain any other facts that plausibly support the

claim that the defendants terminated her parental rights in a way that violated her constitutional

rights.”).

III.    CONCLUSION

        For the foregoing reasons, the Undersigned GRANTS the Motion for Leave to Proceed in

forma pauperis (Doc. 1) and RECOMMENDS that the Court DISMISS Plaintiff’s Complaint

(Doc. 1-1).




                                                   7
  Case: 2:20-cv-04745-SDM-KAJ Doc #: 3 Filed: 09/23/20 Page: 8 of 8 PAGEID #: 29




                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1). Failure to object to

the Report and Recommendation will result in a waiver of the right to have the district judge review

the Report and Recommendation de novo, and also operates as a waiver of the right to appeal the

decision of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474

U.S. 140, 152–53 (1985).

       IT IS SO ORDERED.



Date: September 23, 2020                       /s/Kimberly A. Jolson
                                               KIMBERLY A. JOLSON
                                               UNITED STATES MAGISTRATE JUDGE




                                                   8
